Mr. Justice Sterrett
delivered the opinion of the court,
The single question in this amicable action is whether the property of the plaintiffs in error, assessed in 1876, was subject to taxation for county purposes. It was agreed by the parties that the cause be deemed at issue as on a declaration averring that the “property was a legal subject of taxation,” and a plea denying said averment; that a trial by jury be dispensed with, and the issue thus formed be submitted to the court- under the provisions of the Act of April 22d 1874.
The facts found by the learned judge are embodied in his opinion, and need not be restated. While some doubt was expressed as tó whether that part of the real estate, which he found to be indispensable to the enjoyment of" the franchises of the corporation, was subject to taxation, he concluded that an application of the rule which requires a liberal construction of all tax laws in favor of the government, as well as the letter and spirit of the Act of May 14th 1874, required hi.m to hold that the property in question was subject to taxation for county purposes. In this we think there was no error.
The first section of the ninth article of the Constitution, declares that “ all taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws ; but the General Assembly may, by general laws, exempt from taxation public pro*120perty used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of a purely public charity." The second section declares that “ all laws exempting property from taxation, other than the property above enumerated, shall be void.” The Act of Assembly referred to, passed in pursuance of these constitutional provisions, after enumerating specifically what property shall be exempt from county and other taxes, declares in the proviso, “ That all property, real or personal, other than that which is in actual use- and occupation for the purposes aforesaid; and from which any income or revenue is derived, shall be subject to taxation, except where exempt by law for state purposes.” The property in question is not embraced in either of the classes specified in the act as exempt, and must, therefore, under the terms of the proviso, be subject to taxation. All property, except such as is therein specifically exempted, is declared to he subject to taxation, saving only such property as is exempt by law for state purposes. One object in adding the saving clause to the proviso was doubtless to guard against a construction which would have re-instated a tax for state purposes on real estate then exempt therefrom. It has no application to the question under consideration.
The plaintiffs in error rely on the line of cases commencing with the Lehigh Coal and Navigation Co. v. Northampton County, 8 W. & S. 334, giving construction to former laws on the subject of taxation. The principal-question in all or nearly all of those cases was whether the legislature intended to tax the real estate of a corporation while its capital stock which represented its real estate or its income was subjected to taxation. The -language of the former acts was open to construction. None of them declared in express terms, such as the Act of 1874, that all property real and personal shall be subject to taxation except certain specifically enumerated kinds or classes. It therefore furnishes, as was doubtless intended by its framers and required by the new Constitution, a more binding rule on the subject of taxation than was contained in preceding legislation. But if this were not so, we still think the plaintiffs in error are not within the principle on which the property of corporations was held to be exempt under former acts. They are not a stock company, have no capital, and as a corporation pay no taxes of any kind to the state. They therefore cannot even urge the objection of double taxation.
We have seen that the proviso to the Act of 1874, subjects to taxation all property not expressly exempt, and especially property “from which any income or revenue is derived.” The plaintiffs derive revenue from their water-works which, after paying current expenses, they may apply to the payment of their bonded debt, or to the extension of their works; or, they may reduce water-rents of citizens of the South ward to an amount barely sufficient to *121cover interest and current expenses, and thus permit them to enjoy the benefit of the works in the reduction of their water-rents. The works not only yield an income or revenue in the shape of water-rents, with power to enlarge their capacity in this respect by supplying water to persons outside of the ward, but, as the court has found, the taxpayers of the South ward are practically the equitable owners of the works, the profits of which, after paying the costs of construction, interest and expenses, are to be paid into the city treasury in relief of their municipal taxes.
While the plaintiffs in error are in one sense a public corporation, the profits and benefits enure specially to the citizens of the South ward, even to the extent it may be of relieving them from municipal taxes. Surely it was never intended that such a corporation should be exempt from all taxation while others are compelled to bear their share of the public burden.
The letter as well as the spirit of the Constitution, and the act passed in pursuance of its provisions, do not sanction it. They were designed to restrict exemption from taxation within much narrower limits, and thus remedy to some extent what had become a great evil. We think the judgment of the court was correct and should be affirmed.
Judgment affirmed.